Exhibit 10.1



SUMMARY OF OUTSIDE DIRECTOR COMPENSATION


Compensation Board or Committee Amount     Annual retainer (paid monthly)  
Outside Directors (1) $25,000 (2)     Education Meeting Outside Directors $3,000
  Attendance at In-Person Meeting or Participation in Telephonic Meeting,
provided the duration of the meeting exceeds one hour Audit Committee (Chair)
Comp Committee (Chair)
N/CG Committee (Chair) $2,500 ($4,500)
$2,000 ($4,000)
$2,000 ($4,000)   Annual Stock Option Grant, provided the director has served as
a director of the Company for at least 12 months Outside Directors 5,000 shares
  New Director Stock Option Grant New Outside Director 15,000 shares    
(1) Outside Directors are directors who are not officers or employees of the
Company.
(2) Approved at 4/21/05 Board Meeting and effective September 1, 2005. Previous
amount was $20,000.